Exhibit 10.24

LOGO [g34911img001.jpg]

FY 2008 Executive Annual Incentive Plan

(Amended as of May 1, 2007)

 

Job Category:    _____________________________________ (“Participant”)

Purpose:

   Provide critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.

Bonus Target:

   The target incentive bonus for this executive position is [*] of the
Participant’s annual base salary. The incentive bonus will be paid on a
[semi-annual/annual] basis based on the Participant’s actual base salary from
time of eligibility under the Plan through the applicable fiscal period.
Payments will be subject to applicable payroll taxes and withholdings.

Bonus Payments:

   The incentive bonus will be paid on a [*] basis. Payment will be made within
two and one-half months of the financial close of the applicable fiscal period.

Components:

   The following performance metric(s) will be used to determine the amount of
the incentive bonus:      

Metric

  

Weighting

   [*]    [*]            

Achievement Schedule:

   The achievement schedule for each metric and associated bonus associated with
the achievement of such metric is set forth in Schedule 1 attached hereto.

Pro-ration:

   The calculation of the incentive bonus will be based on eligible actual base
salary earnings for the applicable fiscal period and, subject to the eligibility
requirements below, will be pro-rated based on the number of days the
Participant is employed as a regular, full-time employee of Serena during such
fiscal period.

Eligibility:

   The Participant must be a regular, full-time employee of Serena at the end of
the applicable fiscal period and remain actively employed through the date of
the bonus payout in order to be eligible to receive the incentive bonus.
Similarly, the Participant must be a regular, full-time employee of Serena at
the end of the fiscal year and remain actively employed through the date of the
bonus payout in order to be eligible to receive any payment for annual
over-achievement or other annual adjustment. A Participant who leaves before the
end of the applicable fiscal period or prior to the payment of the incentive
bonus for such period will not be eligible to receive the incentive bonus or any
pro-ration thereof.

Acquisition:

   In the event of an acquisition or purchase of products or technology, the
Administrator may adjust the applicable financial performance metrics to reflect
the potential impact upon Serena’s financial performance.



--------------------------------------------------------------------------------

Plan Provisions:

   This Plan supersedes the FY07 Executive Annual Incentive Plan and all prior
versions of the FY08 Executive Annual Incentive Plan, which are null and void as
of the adoption of this Plan.    Participation in the Plan does not guarantee
participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.    The Plan will be
administered by the Compensation Committee of the Board of Directors (the
“Administrator”). The Administrator will have all powers and discretion
necessary or appropriate to administer and interpret the Plan, except to the
extent that the Board reserves the right to approve matters related to the
compensation of the Chief Executive Officer. The Administrator reserves the
right to alter or cancel all or any portion of the Plan for any reason at any
time, and to exercise its own judgment with regard to company performance in
light of events outside the control of management and/or the Participant.    The
Serena FY2008 Compensation Plan General Terms and Conditions are incorporated
herein, except to the extent inconsistent with the terms hereof.

 

* See Schedule 1 attached hereto

SCHEDULE 1

SERENA SOFTWARE, INC.

FY08 EXECUTIVE ANNUAL INCENTIVE PLAN

Effective May 1, 2007

Target annual cash incentive bonuses are equal to 100% of a participant’s annual
base salary for our President and Chief Executive Officer, Senior Vice
President, Chief Financial Officer and Senior Vice President, Worldwide Field
Operations, and 50% of a participant’s annual base salary for our other
executive officers. The actual bonus amounts were subject to achievement of the
following performance metrics: (a) with regard to our President and Chief
Executive Officer, Senior Vice President, Chief Financial Officer and Senior
Vice President, Worldwide Field Operations, achievement of annual license
revenue and EBITA (earnings before interest, taxes and amortization) targets
under our fiscal year 2008 operating plan, weighted at 60% and 40%,
respectively; (b) with regard to our Senior Vice President, Worldwide Marketing,
Partner Programs and SaaS Strategy and Senior Vice President, Research and
Development, achievement of annual license revenue and EBITA targets under our
fiscal year 2008 operating plan and management objectives, weighted at 40%,
26.7% and 33.3%, respectively, and (c) with regard to our Senior Vice President,
General Counsel and Secretary, achievement of annual license revenue and EBITA
targets under our fiscal year 2008 operating plan and management objectives,
weighted at 30%, 20% and 50%, respectively. Incentive bonuses are calculated and
paid on an annual basis for our President and Chief Executive Officer, Senior
Vice President, Chief Financial Officer, and Senior Vice President, Worldwide
Filed Operations. Incentive bonuses are calculated and paid on a semi-annual
basis for our other executive officers, with the first semi-annual period based
on achievement of Q2 FY 2008 financial metrics and management objectives and
capped at 25% of the applicable annual target bonus amounts. Bonus payouts are
capped at 200% of the target bonus amounts applicable to the achievement of
financial metrics and 100% of the target bonus amounts applicable to the
achievement of management objectives.